PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LG Electronics Inc.
Application No. 16/636,300
Filed: 3 Feb 2020
For: NODE OPERATION METHOD IN WIRELESS COMMUNICATION SYSTEM AND APPARATUS USING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to the petition to withdraw holding of abandonment filed April 12, 2022. 
 
The petition is GRANTED.

The application was held abandoned for failure to timely submit a response to the non-final Office action mailed September 21, 2021, which set a three (3) month shortened period for reply. Extensions of time were available. On April 11, 2022, a Notice of Abandonment was mailed, stating that the application was abandoned in view of no reply having been received in response to the Office letter mailed September 21, 2021.

Petitioner asserts a timely reply was filed. Specifically, petitioner asserts that the reply required by the Office action mailed September 21, 2021 was filed December 22, 2021 and included a general authorization to charge any required fees to counsel’s deposit account.

A review of the record reveals that on December 22, 2021, a reply was filed. The reply required a one (1) month extension of time to be considered a timely reply and contained a general authorization to charge any required fees. The one (1) month extension of time fee has been charged to counsel’s deposit account as authorized in the reply filed December 22, 2021.

As such, the showing of record is that a proper and timely reply to the non-final Office action was filed December 22, 2021. As such, there is no abandonment in fact.  

The holding of abandonment is withdrawn, and the Notice of Abandonment is vacated.

The application is being referred to Technology Center Art Unit 2469 for further examination in due course.


Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET